Citation Nr: 0906783	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lumbar spine disability. 

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to July 1984, 
with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

In his Appeal to Board of Veterans' Appeals (VA Form 9) 
received in May 2007, the Veteran requested that he be 
scheduled for a personal hearing over which a Veterans Law 
Judge of the Board would have presided while at the RO.  A 
Travel Board hearing was subsequently scheduled in January 
2009, however, the Veteran failed to appear for that hearing.  
A postponement was not requested or granted.  The Veteran has 
not asserted any good cause for missing the hearing or 
requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).  

The issues of whether new and material evidence has been 
received to reopen the previously denied claims of 
entitlement to service connection for a lumbar spine 
disability and a right shoulder disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in service.

2.  Tinnitus did not have its onset during active service or 
result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2007);  38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007);  38 C.F.R. §§ 3.303, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2005, October 2006, and December 
2008, the Veteran was notified of the evidence not of record 
that was necessary to substantiate his claims.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the Veteran was 
notified of the process by which initial disability ratings 
and effective dates are established in the October 2006 and 
December 2008 letters.  Nevertheless, in light of the Board's 
denial of the Veteran's claims for service connection, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  An 
examination was scheduled for the Veteran in May 2008; 
however, he failed to report to the examination.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2008).  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Analysis

The Veteran essentially contends that he has hearing loss and 
tinnitus related to acoustic trauma during service.  He 
asserts that he was exposed to various aircraft noise as a 
pilot. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2007); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service treatment records include numerous audiology 
examination reports throughout service.  While there is 
variously reported hearing loss demonstrated in intermittent 
examination and audiology reports during service (August 
1967, April 1968, November 1969, January 1971, February 1972, 
December 1972, December 1974, February 1976, December 1976, 
December 1977, December 1978, January 1980, February 1981, 
December 1981, February 1983, and February 1984), none of the 
findings revealed the degree of hearing impairment considered 
to be a disability for purposes of laws administered by VA 
under 38 C.F.R. § 3.385.  

The Veteran's separation report of medical examination dated 
in June 1984, showed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
5
5
10
20
15

Clinical evaluation of the ears at separation was generally 
normal.

Thereafter, examination reports dated in November 1991 and 
February 1994 from the Veteran's service in the National 
Guard did not show hearing loss to the degree considered to 
be a disability for purposes of laws administered by VA under 
38 C.F.R. § 3.385.  

The Veteran's service treatment records were also negative 
for any reports or findings of tinnitus.

Subsequent to service, a VA audiology consult report dated in 
May 2005 shows that the Veteran currently has hearing loss 
and tinnitus.  The following pure tone thresholds, in 
decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
45
50
LEFT
20
15
35
50
45

The audiologist noted hearing within normal limits at 1500 Hz 
and sloping to moderate sensorineural hearing loss at 3000 Hz 
with moderate mixed hearing loss at 4000 Hz in the right ear, 
and mild sensorineural hearing loss at 1500 Hz and sloping to 
moderate sensorineural hearing loss at 4000 Hz in the left 
ear.  It was also noted that the Veteran had excellent word 
recognition ability bilaterally.  The examiner also noted 
that the Veteran complained of near constant tinnitus, of 
unknown etiology.  While these findings demonstrate that the 
Veteran currently has a hearing  loss disability within the 
meaning of 38 C.F.R. § 3.385, as well as tinnitus, a nexus 
opinion was not provided as to the etiology of the current 
disabilities.

As discussed above, the Veteran had been scheduled for a VA 
examination to determine the nature and etiology of his 
disabilities in May 2008, however he failed to appear for his 
appointment.  The Board must, therefore, rely on the evidence 
of record, and based on this evidence, the Board finds that 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  While the Veteran currently has bilateral 
hearing loss and reports of tinnitus, there is no competent 
medical evidence that his current disabilities are related to 
service.  

Service treatment records show that the Veteran had varying 
degrees of bilateral hearing loss in service, however, there 
is no indication that the Veteran ever had the degree of 
hearing impairment considered to be a disability for purposes 
of laws administered by VA under 38 C.F.R. § 3.385.  As noted 
above, the Veteran's separation examination report shows that 
the Veteran did not have a hearing loss disability or 
tinnitus at the time of his separation from active service in 
June 1984.  The Veteran's separation examination report is 
highly probative as to his condition at the time of release 
from active duty, as it was generated with the specific 
purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

The first indication that the Veteran had a bilateral hearing 
loss disability and tinnitus was not until 22 years after 
discharge from active service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The evidence does not show that the Veteran was diagnosed 
with a bilateral hearing loss disability within one year 
following his separation from service.  A bilateral hearing 
loss disability, within the meaning of 38 C.F.R. § 3.385, was 
not demonstrated until the May 2005 VA audiology consult.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology, and this weighs 
against the Veteran's claims.  Furthermore, as there is no 
medical opinion addressing a relationship between service and 
the current disabilities, the Board finds that the criteria 
for service connection for bilateral hearing loss and 
tinnitus have not been met.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson, 2 
Vet. App. at 618.

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno, 6 Vet. 
App. at 467-69; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has bilateral 
hearing loss and tinnitus related to service) because he does 
not have the requisite medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's bilateral hearing loss and 
tinnitus are manifested as a result of service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

In a March 2007 rating decision, the RO declined to reopen 
the Veteran's previously denied claims of service connection 
for a lumbar spine disability and right shoulder disability.  

In April 2007, the Veteran submitted a Statement In Support 
Of Claim (VA Form 21-4138) in which he appears to be 
disagreeing with March 2007 RO rating decision.  The Veteran 
pointed out that relevant service treatment records had 
recently been associated with his claims file which should 
have been considered.  The Board construes this as a timely 
filed notice of disagreement of the March 2007 RO rating 
decision.  The RO has not issued the Veteran a Statement of 
the Case that addresses these issues, therefore a remand is 
necessary to correct this procedural deficiency.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2008); 
see Manlincon v. West, 12 Vet. App. 238 (1999).

Notice must also be provided demonstrating the evidence and 
information necessary to reopen a previously denied claim and 
to establish entitlement to the underlying claim for the 
benefit sought on appeal.  See Kent v. Nicholson, 20 Vet. App 
1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice pursuant to the 
VCAA and under 38 U.S.C.A. 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
needed to establish new and material 
evidence with which to reopen a claim for 
service connection for a lumbar spine 
disability and a right shoulder 
disability, to include notice as to the 
type of evidence required to substantiate 
his claims, and VA's respective duties, 
i.e., that VA would attempt to get any 
additional records that he may identify as 
being helpful to his claims.

The notice letter should also include the 
requirements as outlined in Dingess, 19 
Vet. App. at 73 and Kent, 20 Vet. App at 
1.  Specifically, the notice letter should 
also include information regarding how 
disability ratings and effective date are 
assigned; and what evidence and 
information is necessary to reopen a 
previously denied claim and to establish 
entitlement to the underlying claim for 
the benefit sought on appeal.

2.  The RO/AMC shall provide the Veteran 
with a Statement of the Case pertaining to 
the issues of whether new and material 
evidence has been received to reopen the 
claims for entitlement to service 
connection for a lumbar spine disability 
and a right shoulder disability.  The 
Veteran is hereby notified that, following 
the receipt of the Statement of the Case 
concerning these issues, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If, and only if, a timely substantive 
appeal is filed, should the case be 
returned to the Board for appellate review

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


